Citation Nr: 0520583	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  97-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
spinal stenosis, cervical spine, with disk herniation and 
degenerative changes.

2. Entitlement to a rating in excess of 10 percent for 
bilateral tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from August 1978 to August 1982 and again from March 1983 to 
September 1996.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for the disabilities at issue, rating the 
spine disorder 10 percent and the foot skin/nail disorder 
(characterized as onychomycosis, right great toe) 
noncompensable.  A May 1998 rating decision recharacterized 
the foot disorder as bilateral tinea pedis with 
onychomycosis.

The veteran also initiated appeals from denials of other 
claims, but those claims were either withdrawn (in October 
1997) or granted by the RO (in May 1998).  In June 2002, the 
Board undertook additional development on the instant claims 
under authority then in effect.  In June 2003, the Board 
remanded the case for additional development and for due 
process.  By rating decision in January 2004, the RO granted 
increased ratings of 20 percent for the cervical spine 
disability and 10 percent for "tinea pedis with 
onychomycosis of the right great toe".  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board recognizes that these claims have, in essence, been 
pending since October 1996 (when the claims seeking service 
connection were filed).  However, there are problems both 
with evidentiary development and with procedure that must be 
resolved prior to final appellate review.

First, the medical evidence of record is insufficient to 
properly rate the service connected cervical spine 
disability.  In that regard, it is noteworthy that the 
criteria for rating disc disease were revised in September 
2002, and the criteria for rating disabilities of the spine 
were again revised, effective in September 2003.  From their 
effective dates the veteran is entitled to consideration of 
the revised criteria.  As this claim arose when the prior 
criteria (those in effect prior to September 2002) were in 
effect, he is also entitled to consideration of those 
criteria.  While there is notation of symptoms compatible 
with neuropathy and neurological findings appropriate to the 
site of the diseased disc and of X-ray findings suggesting 
muscle spasm, the record is inconclusive as to whether there 
is demonstrable muscle spasm, or whether symptoms are 
persistent or intermittent.  Likewise, there is nothing on 
which to base a determination as to whether the cervical disc 
disease is manifested by incapacitating episodes.  No 
examiner of record has elicited such information from the 
veteran.  In the June 2003 remand, the Board requested 
development including new VA orthopedic and neurological 
examinations with medical findings corresponding to the 
revised criteria for rating intervertebral disc syndrome.  
The Remand included the following direction:  "The examiners 
should be provided copies of the revised criteria for rating 
intervertebral disc syndrome and should make medical findings 
corresponding to the rating criteria."  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

It is also noteworthy that a claim for a higher rating placed 
in appellate status by disagreement with the initial rating 
assigned remains an "original claim" and is not a new claim 
for an increased rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate (different) ratings may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as assigning 
"staged" ratings.  Id. at 126.

Regarding the foot disability at issue, as noted above the RO 
granted service connection for "onychomycosis, right great 
toe, postoperative".  The veteran appealed the 
noncompensable rating assigned.  A May 1998 hearing officer 
decision denied a compensable rating but recharacterized the 
service connected entity as "tinea pedis with onychomycosis 
bilaterally", and that is how the entity was characterized 
when this matter was before the Board in June 2003 and June 
2003.  On remand the RO (by January 2004 rating decision) 
granted a 10 percent rating, apparently (per the rating 
decision) considering bilateral impairment, and re-
recharacterized the disability as "onychomycosis with tinea 
pedis right great toe, postoperative".  Furthermore, the RO 
did not issue a supplemental statement in this matter, but 
indicated that the grant of a 10 percent rating constituted a 
full grant of the benefit sought.  

There are two problems with the January 2004 actions by the 
RO.  First of all, re-recharacterizing the disability as an 
entity of the right great toe only has the effect of severing 
service connection for disability of the left foot 
(recognized as service connected since May 1998), without any 
notice or due process.  Second, if a veteran expresses 
general disagreement with a rating assigned, the appeal is to 
be construed as an appeal for the maximum rating provided by 
law or regulation (unless the veteran specifically limits his 
appeal or expresses satisfaction with a lesser rating 
assigned).  AB v. Brown, 6 Vet. App. 35 (1993).  Here, as 
shown by the record, the veteran has done neither.  As 10 
percent is not the maximum rating provided by regulation 
(rating the disability either as scars or as dermatitis); 
consequently, the RO was required to issue a supplemental 
statement of the case in the matter, which was not done.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the prior rating 
decisions regarding the rating of the 
veteran's onychomycosis and tinea pedis, 
recharacterizing and rerating the 
disability as a bilateral entity (or, in 
the alternative, going through all proper 
severance procedures).  If less than the 
maximum rating provided by regulation is 
assigned (unless the veteran expresses 
satisfaction with the rating assigned), 
the RO should issue an appropriate 
supplemental statement of the case 
(SSOC).  The SSOC must include a full 
explanation of all actions taken.  The 
veteran and his representative must have 
the opportunity to respond.  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for problems of the 
cervical spine since 2004.  The RO should 
obtain complete copies of all pertinent 
outstanding treatment records (those not 
already in the claims folder) from all 
identified sources.  

3.  The RO should make arrange for the 
veteran to be afforded a VA orthopedic 
examinations to determine the severity of 
his service-connected cervical spinal 
stenosis, with disk herniation and 
degenerative changes and all related 
neurologic symptoms.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary must be 
completed.  The examiner(s) should be 
provided copies of the current criteria 
for rating intervertebral disc syndrome, 
the criteria in effect prior to September 
26, 2003, and that in effect prior to 
September 23, 2002.  The examiner(s) 
should make a definitive findings as to 
whether there is demonstrable muscle 
spasm, identify all associated 
neurological symptoms and indicate 
whether the cervical spine symptomatology 
is persistent or intermittent.  The 
examiner must also ascertain whether the 
disc disease has resulted in any 
incapacitating episodes, and if so, their 
duration and frequency.  Also, the 
examiners should specifically indicate 
whether there have been incapacitating 
episodes due to intervertebral disc 
syndrome, and if so, note the frequency 
and the duration thereof.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration under 
the prior and the revised criteria for 
rating disc disease.  The examiner(s) 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
claims	, including consideration of 
the possibility of "staged ratings".  
Review of the rating for the cervical 
spine disability must encompass 
consideration of both the prior and (from 
their effective dates) the revised 
criteria for rating disc disease.  If the 
claims remain denied, the RO should issue 
an appropriate SSOC and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to clarify the medical 
evidence and to ensure due process in keeping with the above-
cited decisions of the Court.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


